I concur. I want to add to the opinion of the chief justice another ground on which I think the decision may rest. Section 1097 as amended in 1915 contains in subdivision 3 the same phrase that was contained in the section before its amendment, that "the affidavit of the party must show all the facts required to be stated." This means that if there is any fact required to be stated by any other law, the affidavit must state it, although such fact is not expressly mentioned in the form given in section 1097. And inasmuch as the primary law of 1913, in almost every section, implies that the registration shall show the party affiliation of *Page 29 
the voter, making it necessary to the operation of the primary law, I think the above-quoted phrase of the present section 1097 necessarily means, under the law as it now stands, that the registration affidavit must show the party affiliation.